           Case 5:18-md-02834-BLF Document 284 Filed 11/01/18 Page 1 of 3


 1 Michael A. Sherman (SBN 94783)
     masherman@stubbsalderton.com
 2 Jeffrey F. Gersh (SBN 87124)
     jgersh@stubbsalderton.com
 3 Sandeep Seth (SBN 195914)
     sseth@stubbsalderton.com
 4 Wesley W. Monroe (SBN 149211)
     wmonroe@stubbsalderton.com
 5 Stanley H. Thompson, Jr. (SBN 198825)
     sthompson@stubbsalderton.com
 6 Viviana Boero Hedrick (SBN 239359)
     vhedrick@stubbsalderton.com
 7 STUBBS, ALDERTON th& MARKILES, LLP
     15260 Ventura Blvd., 20 Floor
 8 Sherman Oaks, CA 91403
     Telephone:    (818) 444-4500
 9 Facsimile:      (818) 444-4520

10 Attorneys for Plaintiffs
     [Additional Attorneys listed
11 below]
12                                   UNITED STATES DISTRICT COURT

13                                  NORTHERN DISTRICT OF CALIFORNIA

14                                         SAN JOSE DIVISION

15    IN RE PERSONALWEB TECHNOLOGIES,                Case No.: 5:18-md-02834-BLF
      LLC, ET AL., PATENT LITIGATION
16
17    _______________________________________
                                                     PROOF OF SERVICE ON FOREIGN
18    PERSONALWEB TECHNOLOGIES, LLC, ET              DEFENDANT LESSON NINE GMBH VIA
      AL.,                                           THE HAGUE CONVENTION
19
                    Plaintiffs,                      Case No.: 5:18-cv-03453-BLF
20    v.

21
      LESSON NINE GMBH, a Germany Limited
22    Liability Company,

23                   Defendant.

24
25
26
27
28


     PROOF OF SERVICE ON FOREIGN                                               5:18-MD-02834
     DEFENDANT LESSON NINE GMBH                                                5:18-CV-03453
     VIA THE HAGUE CONVENTION
         Case 5:18-md-02834-BLF Document 284 Filed 11/01/18 Page 2 of 3


 1          TO THE COURT AND ALL PARTIES OF RECORD:

 2          In accordance with Article 5 of the Hague Convention, PersonalWeb Technologies, LLC and

 3 Level 3 Communications, LLC have effectuated service of the Summons, First Amended Complaint
 4 and related documents on foreign defendant Lesson Nine GmbH via the Hague Convention, and in
 5 accordance with the laws of Germany, as is specified in the Certificate of service attached hereto as
 6 Exhibit A.
 7
 8                                              Respectfully submitted,

 9 Dated: November 1, 2018                      STUBBS, ALDERTON & MARKILES, LLP

10
11                                              By: /s/ Michael A. Sherman
                                                        Michael A. Sherman
12                                                      Jeffrey F. Gersh
                                                        Sandeep Seth
13                                                      Wesley W. Monroe
                                                        Stanley H. Thompson, Jr.
14                                                      Viviana Boero Hedrick
                                                        Attorneys for Plaintiffs
15
16 Dated: November 1, 2018                      MACEIKO IP

17
18                                              By: /s/ Theodore S. Maceiko
                                                        Theodore S. Maceiko (SBN 150211)
19                                                      ted@maceikoip.com
                                                        MACEIKO IP
20                                                      420 2nd Street
                                                        Manhattan Beach, California 90266
21                                                      Telephone:     (310) 545-3311
                                                        Facsimile:     (310) 545-3344
22                                                      Attorneys for Plaintiff
                                                        PERSONALWEB TECHNOLOGIES, LLC,
23
24
25
26
27
                                                     1
28   PROOF OF SERVICE ON FOREIGN                                                      5:18-MD-02834
     DEFENDANT LESSON NINE GMBH VIA                                                   5:18-CV-03453
     THE HAGUE CONVENTION
        Case 5:18-md-02834-BLF Document 284 Filed 11/01/18 Page 3 of 3


 1 Dated: November 1, 2018             DAVID D. WIER

 2
 3                                     By: /s/ David D. Wier
                                               David D. Wier
 4                                             david.wier@level3.com
                                               Vice President and Assistant General Counsel
 5                                             Level 3 Communications, LLC
                                               1025 Eldorado Boulevard
 6                                             Broomfield, CO 80021
                                               Telephone: (720) 888-3539
 7                                             Attorneys for Plaintiff
                                               LEVEL 3 COMMUNICATIONS, LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                           2
28   PROOF OF SERVICE ON FOREIGN                                            5:18-MD-02834
     DEFENDANT LESSON NINE GMBH VIA                                         5:18-CV-03453
     THE HAGUE CONVENTION
